
	

113 HR 1080 IH: To amend the Sikes Act to promote the use of cooperative agreements under such Act for land management related to Department of Defense readiness activities and to amend title 10, United States Code, to facilitate interagency cooperation in conservation programs to avoid or reduce adverse impacts on military readiness activities.
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1080
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Ms. Bordallo
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Sikes Act to promote the use of cooperative
		  agreements under such Act for land management related to Department of Defense
		  readiness activities and to amend title 10, United States Code, to facilitate
		  interagency cooperation in conservation programs to avoid or reduce adverse
		  impacts on military readiness activities.
	
	
		1.Cooperative agreements under
			 Sikes Act for land management related to Department of Defense readiness
			 activities
			(a)Multiyear
			 agreements To fund long-Term managementSubsection (b) of section 103A of the Sikes
			 Act (16 U.S.C. 670c–1) is amended—
				(1)by inserting (1) before
			 Funds; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)In the case of a cooperative agreement
				under subsection (a)(2), funds referred to in paragraph (1)—
							(A)may be paid in a lump sum and include
				an amount intended to cover the future costs of the natural resource
				maintenance and improvement activities provided for under the agreement;
				and
							(B)may be invested by the recipient in
				accordance with the recipient’s own guidelines for the management and
				investment of financial assets, and any interest or income derived from such
				investment may be applied for the same purposes as the
				principal.
							.
				(b)Availability of
			 funds and relation to other lawsSubsection (c) of such section
			 is amended to read as follows:
				
					(c)Availability of
				funds and relation to other laws(1)Cooperative agreements and interagency
				agreements entered into under this section shall be subject to the availability
				of funds.
						(2)Notwithstanding chapter 63 of title
				31, United States Code, a cooperative agreement under this section may be used
				to acquire property or services for the direct benefit or use of the United
				States
				Government.
						.
			2.Facilitation of
			 interagency cooperation in conservation programs of the Departments of Defense,
			 Agriculture, and Interior to avoid or reduce adverse impacts on military
			 readiness activitiesSection
			 2684a of title 10, United States Code, is amended—
			(1)by redesignating
			 subsections (h) and (i) as subsections (i) and (j); and
			(2)by inserting after
			 subsection (g) the following new subsection (h):
				
					(h)Interagency
				cooperation in conservation programs To avoid or reduce adverse impacts on
				military readiness activitiesIn order to facilitate interagency
				cooperation and enhance the effectiveness of actions that will protect both the
				environment and military readiness, the recipient of funds provided pursuant an
				agreement under this section or under the Sikes Act (16 U.S.C. et seq.) may,
				with regard to the lands and waters within the scope of the agreement, use such
				funds to satisfy any matching funds or cost-sharing requirement of any
				conservation program of the Department of Agriculture or the Department of the
				Interior notwithstanding any limitation of such program on the source of
				matching or cost-sharing
				funds.
					.
			
